DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-10 and 12-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brown et al. (U.S. 8,087,532). Brown et al. teach a waste disposal apparatus 100 configured to receive
bodily waste products 200, the waste disposal apparatus 100 comprising a housing compartment 101
configured to be operably connected to a waste containment compartment at 160, 130 and 118, the waste containment compartment being a disposable compartment at 160 available to receive the bodily waste products 200, the waste containment compartment including a waste containment moveable mechanism 140. The cover assembly 120 configured to be operably connected to the housing compartment, the cover assembly including a covering moveable mechanism 120, an inner compartment at 110 being bounded on the top by the covering moveable mechanism 120 and being bounded on the bottom by the waste containment moveable mechanism 140, wherein the inner compartment at 110 is accessible when the covering moveable mechanism is moved toward an open position (figure 2). Wherein the covering moveable mechanism 120, when engaged by a user toward a closed position (figure 3), causes the waste containment moveable mechanism to first move toward an open position (figure 4) and second release to a closed position (figure 5).

Regarding claim 2, the waste containment moveable mechanism 140 includes one or more components (plurality of components which hinge mechanism included), and wherein the covering moveable mechanism 120, when engaged by the user toward the closed position, actuates a mechanism interconnected with the waste containment moveable mechanism (col. 4 line 47-col. 5 line 21). 

Regarding claim 3, the actuated mechanism causes the one or more components to move toward an open position (col. 4 line 47-col. 5 line 21). 

Regarding claim 4, the one or more components are configured to mechanically return to a closed position (col. 5 lines 8-21). 

Regarding claim 5, the waste containment moveable mechanism is configured to operate in a direction opposite of the direction of the covering moveable mechanism (140 moves downwardly, 120 moves upwardly).

Regarding claim 6, the housing compartment and the waste containment compartment are sizeable to receive bodily waste products 200.

Regarding claim 7, the waste containment moveable mechanism includes one door 140, which hinges and rotates. 

Regarding claim 8, the door 140 is configured to move in different directions around a common axis (the pivot axis).

Regarding claim 9, Brown et al. teaches a waste disposal apparatus 100 configured to receive bodily waste products 200, the waste disposal apparatus 100 comprising a housing receptacle 101 configured to be operably connected with a waste containment assembly at 160, 130 and 118, the waste containment assembly being available to receive the bodily waste products 200, a cover assembly 120 configured to be operably connected to the housing receptacle, the cover assembly including a lid 120 and a collar 114, wherein the collar includes a waste containment mechanism 140, the waste containment mechanism 140 being a moveable/releasable mechanism configured to cover the waste containment assembly (figure 1), an inner compartment 110 for receiving the bodily waste products 200, the inner compartment being accessible when the lid is in an open position (figure 2), and wherein the inner compartment at 110 is above the waste containment mechanism 140, and wherein the lid, when engaged by a user toward a closed position, causes the waste containment mechanism to move toward an open position (figure 4) and, after, to release to a closed position (figure 5).

Regarding claim 10, the waste containment assembly 160, 130, 118 is a disposable component (capable of being disposed) and further includes a closure mechanism 140, wherein the closure mechanism is engaged when the cover assembly 120 is disconnected from the housing receptacle (figure 2).

Regarding claim 12, the housing receptacle includes an external mechanism for attaching to an object (bottom supporting surface of 100 is capable of attaching to a supporting surface.

Regarding claim 13, the waste containment mechanism is in a closed position when the lid is in an open position (figure 4).

Regarding claim 14, the lid is a rotating cover (rotating about hinge pin; figures 2, 3) configured to be removable, as the components are not permanently attached.

Regarding claim 15, comprising a second housing receptacle at 104 operably attachable to a side or bottom of the housing receptacle and is configured to include an unused compartment for storing clean components (area between 160 and 104 does not receive waste material).

Regarding claim 16, the second housing receptacle is a storable component configured to attach to the housing receptacle and/or the cover assembly (as shown in figure 1).

Regarding claim 17, the waste containment mechanism 140 is engaged to an open position in response to pressure or weight placed on top of the waste containment mechanism 140 and is disengaged to a closed position in response to the pressure or weight being dropped.

Regarding claim 18, Brown et al. teaches a waste disposal apparatus 100 configured to receive human bodily waste products (capable of receiving human bodily waste products 200), the waste disposal apparatus comprising a first containment component 101, the first containment component including a first engagement mechanism 120 configured to move toward an open position upon engagement with an opening mechanism 180, the opening mechanism being operably interconnected with the first containment component (col. 5 lines 22-43).  The second containment component 160, 130 configured to be contained in the first containment component 101, the second containment component 130,160, 118 being a disposable containment compartment including a disposable collar 118 (disposable because not integrally formed, the components are capable of being disposed), the disposable collar 118 configured to interconnect with the first containment component temporarily (when 120 is in closed position). The second engagement mechanism 140 interconnected with the second containment component at 118, the second engagement mechanism 140 being engaged to an open position in response to a movement of the first engagement mechanism to a closed position (figure 4), and wherein the second engagement mechanism 140 is configured to release to a closed position(figure 5).

Regarding claim 19, the second engagement mechanism 140 prevents visual, physical, and olfactory contact with contents of the second containment component, once contents have passed into 160 and mechanism 140 is moved back to the closed position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown et al.
(U.S. 8,087,532) in view of Pollack et al. (U.S. 7,696,711). Brown et al. discloses the claimed invention
except for the sensor. Pollack et al. teaches that it is known to provide a waste container with a sensor
(see element 134). It would have been obvious to one having ordinary skill in the art at the time the
invention was made to provide the container of Brown et al. with the sensor of Pollack et al., in order to
allow the user to open the lid without touching the container assembly.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown et al.
(U.S. 8,087,532) in view of Maness (U.S. 8,616,397). Brown et al. discloses the claimed invention except for the indicator. Maness teaches that it is known to provide a waste container with an indicator (see col. 6 line 38 through col. 7 line 8). It would have been obvious to one having ordinary skill in the art at
the time the invention was made to provide the container of Brown et al. with the indicator of Maness,
in order to indicate when the container should be emptied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the closing mechanism.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736